Citation Nr: 1722727	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of additional acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran is seeking service connection for PTSD based on his experiences during his tour of duty in Thailand.  The Veteran's described in-service stressors include exposure to burned, dead bodies, and losing thirteen aircrafts in the first ten days of his being stationed at the Air Force Base.

The threshold matter in a claim for service connection is whether the Veteran has a current disability.  See 38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303 (2016).  The disability need not be present at all times; rather it is sufficient if it is present at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, in situations where there exists a recent diagnosis of a disability prior to the filing of the claim, the report of diagnosis is considered relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Here, the Veteran filed his claim in May 2010.  Therefore, in light of the above principles, evidence of a "current" disability may include any acquired psychiatric disorder of record since at least May 2010.

The Veteran was afforded a VA examination in November 2011 pursuant to VA's duty to assist in substantiating the claim.  The November 2011 examiner acknowledged that the Veteran was diagnosed with PTSD in May 2010.  Despite this acknowledgement, the examiner opined that the Veteran did not have PTSD or any other diagnosable mental health disorder.  

The Board finds that the November 2011 opinion is inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, although the November 2011examiner acknowledged the Veteran's previous PTSD diagnosis, she did not address the effect of such diagnosis in rendering her opinion.  Accordingly, remand is required for a new VA examination.

Moreover, the evidence of record reflects that the Veteran has an additional psychiatric diagnosis apart from PTSD.  An October 2010 VA treatment record documents a diagnosis of depression disorder with anxiety.  The November 2011 VA examiner opined that the Veteran did not have a psychiatric disorder.  However, the examiner did not address the Veteran's depression disorder with anxiety diagnosis in rendering her opinion.  Therefore, a remand is needed to clarify whether the Veteran has additional psychiatric diagnoses related to service.

Lastly, given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. After completing the development requested above, schedule the Veteran for a VA psychiatric exam to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include PTSD and major depressive disorder with anxiety.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Please identify all current psychiatric disorders. 

   (b) For each psychiatric disorder diagnosed during the period on appeal, no matter whether it is currently resolved or not, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, is related to the Veteran's reported in-service stressor, or is otherwise related to service?  
   
   (c) If the criteria for a diagnosis of PTSD are met, based on the Veteran's reported stressor, please state specifically whether the Veteran has a diagnosis under DSM IV and DSM 5.  Please also specify the stressor supporting the diagnosis.  Consider in any determinations, whether the Veteran served in combat.  

   (d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD and major depressive disorder with anxiety.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions; specifically address the Veteran's report that he was divorced from his first wife because of a lack of interest in the marriage, his excessive drinking, and his inability to keep a job (five jobs in five years).

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

